 

TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN


STOCK OPTION AGREEMENT
OFFICERS & INTERNAL EXECUTIVE OFFICERS – U.S. VERSION
Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement (Officers & Internal Executive Officers – U.S. Version) shall have the
same defined meanings as set forth in the Trimble Navigation Limited Amended and
Restated 2002 Stock Plan (the “Plan”).
I.NOTICE OF STOCK OPTION GRANT
Name (Optionee): ____________________________


You have been granted an Option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Stock Option
Agreement (Officers & Internal Executive Officers – U.S. Version) (the “Option
Agreement”), as follows:
Date of Grant        
Exercise Price per Share    US$    
Total Number of Shares Granted        
Total Exercise Price    US$    


Type of Option
 
Incentive Stock Option
 
 
Nonstatutory Stock Option



Term/Expiration Date:        
Vesting Schedule:
This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:
50% of the Shares subject to this Option shall vest two years after the vesting
commencement date which has been communicated to you, and 1/48th of the Shares
subject to this Option shall vest each month thereafter on the same day of the
month as the vesting commencement date, such that 100% of the Shares subject to
this Option shall vest four (4) years from the vesting commencement date,
subject to the Optionee continuing to be a Service Provider on such dates, as
further described in Part

(Officers)    

--------------------------------------------------------------------------------



II, Paragraph H.12 below. Anything in the foregoing to the contrary
notwithstanding, in the event that the Optionee ceases to be a Service Provider
as a result of the Optionee’s death, this Option shall automatically vest and
become immediately exercisable with respect to the number of Shares that would
have vested had the Optionee continued as a Service Provider for an additional
twenty-four (24) month period following the Optionee’s death.
Forfeiture
Except as provided above under the heading "Vesting Schedule," upon the date
that the Optionee ceases to be a Service Provider for any reason, all unvested
Options shall be forfeited. The date the Optionee ceases to be a Service
Provider for purposes of the Option will be the date described in Part II,
Paragraph H.12 below.
Post-Termination Exercise Period:
The vested portion of this Option may be exercised for twelve (12) months after
the Optionee ceases to be a Service Provider (including the death or Disability
of the Optionee). The date the Optionee ceases to be a Service Provider for
purposes of this Option will be the date described in Part II, Paragraph H.12
below. Upon the death or Disability of the Optionee, this Option may be
exercised for twelve (12) months after the Optionee ceases to be a Service
Provider. In no event shall any portion of this Option be exercised later than
the Term/Expiration Date as provided above.
II.OPTION AGREEMENT
A.Grant of Option.
The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) an Option to purchase the number of Shares, as set forth in the
Notice of Grant, at the Exercise Price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference, and this Option Agreement. Subject to
Section 15(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Section 422(d) of the Code,
it shall be treated as a Nonstatutory Stock Option (“NSO”).
B.Exercise of Option.
1.Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
1.Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the

-2-

--------------------------------------------------------------------------------



form designated by the Company from time to time (the “Exercise Notice”), which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Company. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares. This Option
shall be deemed to be exercised upon receipt by the Company of the Exercise
Price and the Tax-Related Items (as defined in Paragraph F.1 below).
C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee and to the extent permitted
under Applicable Laws:
1.    cash (in U.S. dollars); or
2.    check (denominated in U.S. dollars); or
3.    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
4.    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.
D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.
1.    Withholding Taxes. The Optionee acknowledges that, regardless of any
action taken by the Company or the Optionee’s employer (the “Employer”), the
ultimate liability for all income tax, social security, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Optionee’s participation in the Plan and legally applicable to him or her
(“Tax-Related Items”) is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Option, including, without limitation, the
grant, vesting or exercise of this Option, the issuance of Shares upon exercise
of this Option, the subsequent sale of Shares

-3-

--------------------------------------------------------------------------------



acquired pursuant to such issuance and the receipt of any dividends; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Furthermore, if the
Optionee is subject to Tax-Related Items in more than one jurisdiction, the
Optionee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(a)withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or
(b)withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization without
further consent); or
(c)withholding in Exercised Shares to be issued upon exercise of this Option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, the
Optionee is deemed, for tax purposes, to have been issued the full number of
Exercised Shares, notwithstanding that some Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan,
which amount cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver Shares or the proceeds of the sale of Shares if
the Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items.
2.    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to the Optionee herein is an ISO, and if the Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition.

-4-

--------------------------------------------------------------------------------



G.Code Section 409A.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude Section
409A of the Code from applying to the Option or to ensure that it complies with
Section 409A of the Code.
H.Nature of Option Grant.
In accepting this Option, the Optionee acknowledges, understands and agrees
that:
1.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
2.the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted in the past;
3.all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
4.this Option grant and the Optionee’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Subsidiary or Affiliate,
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary or Affiliate, as applicable, to terminate the Optionee’s Service
Provider relationship at any time;
5.the Optionee’s participation in the Plan is voluntary;
6.this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;
7.this Option and the Optioned Stock, and the income and value of same, are not
part of normal or expected compensation or salary for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
8.the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with any certainty;
9.if the Optioned Stock does not increase in value, this Option will have no
value;

-5-

--------------------------------------------------------------------------------



10.if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease, even below the Exercise
Price;
11.no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from termination of the Optionee’s
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee's employment or service agreement, if any) and, in consideration of the
grant of this Option to which the Optionee is not otherwise entitled, the
Optionee irrevocably agrees never to institute any claim against the Company,
the Employer or any Subsidiary or Affiliate, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer, and any
Subsidiary or Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then by
participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
12.for purposes of this Option, the Optionee’s relationship as a Service
Provider will be considered terminated as of the date the Optionee is no longer
actively providing services to the Company or one of its Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee’s employment or service agreement, if any); unless otherwise expressly
provided in this Option Agreement or determined by the Company, (i) the
Optionee’s right to vest in this Option under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the period
during which the Optionee is considered a Service Provider would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is engaged
as a Service Provider or the terms of the Optionee’s employment or service
agreement, if any); and (ii) the period (if any) during which the Optionee may
exercise this Option after the Optionee ceases to be a Service Provider will
commence on the date the Optionee ceases to actively provide services and will
not be extended by any notice period mandated under employment laws in the
jurisdiction where the Optionee is engaged as a Service Provider or the terms of
the Optionee’s employment or service agreement, if any; the Administrator shall
have the exclusive discretion to determine when the Optionee is no longer
actively providing services for purposes of this Option (including whether the
Optionee may still be considered to be actively providing services while on a
leave of absence); and
13.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares.
I.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. Optionee
is hereby advised to consult with his or her own

-6-

--------------------------------------------------------------------------------



personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
J.Data Privacy.
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials (“Data”) by
and among, as applicable, the Employer, the Company and any Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
the Optionee’s participation in the Plan.
The Optionee understands that the Company and the Employer may hold certain
personal information about him or her, including, without limitation, the
Optionee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all stock
options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.
The Optionee understands that Data will be transferred to the Company’s
designated broker/third party administrator for the Plan, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Optionee’s country. The
Optionee authorizes the Company, the Company’s broker and any other third
parties which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. Further, the Optionee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Optionee does not consent,
or if the Optionee later seeks to revoke his or her consent, his or her status
as a Service Provider and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing the Optionee’s
consent is that the Company would not be able to grant the Optionee options or
other equity awards or administer or maintain such awards. Therefore, the
Optionee understands that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Plan.
K.Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.
L.Severability.

-7-

--------------------------------------------------------------------------------



The provisions of this Option Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
M.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
N.Entire Agreement.
The Plan is incorporated herein by reference. The Plan and this Option
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee.
O.Governing Law; Venue.
This Option and this Option Agreement are governed by the internal substantive
laws, but not the choice of law rules, of the State of California.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.
P.Compliance with Law.
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Further, no Shares will be issued until
completion of any other applicable registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of any applicable governmental regulatory
body, or prior to obtaining any approval or other clearance from any local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Company shall, in its absolute discretion, deem necessary or
advisable. Assuming such compliance, for income tax purposes, the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares. By accepting this Option, the
Optionee agrees not to sell any

-8-

--------------------------------------------------------------------------------



of the Shares received under this Option at a time when Applicable Laws or
Company policies prohibit a sale.
Q.Waiver.
The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement or of any subsequent breach by
the Optionee or any other optionee.


BY THE OPTIONEE’S SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE
BELOW OR BY THE OPTIONEE’S ACCEPTANCE OF THIS OPTION THROUGH THE COMPANY’S
ONLINE ACCEPTANCE PROCEDURES, THE OPTIONEE AND THE COMPANY AGREE THAT THIS
OPTION IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND
THIS OPTION AGREEMENT. THE OPTIONEE HAS REVIEWED THE PLAN AND THIS OPTION
AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF
COUNSEL PRIOR TO EXECUTING THIS OPTION AGREEMENT AND FULLY UNDERSTANDS ALL
PROVISIONS OF THE PLAN AND OPTION AGREEMENT. THE OPTIONEE HEREBY AGREES TO
ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN AND OPTION AGREEMENT. THE
OPTIONEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE OPTIONEE’S
RESIDENCE ADDRESS INDICATED BELOW.
OPTIONEE:
 
TRIMBLE NAVIGATION LIMITED
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
Steven W. Berglund
Print Name
 
Print Name
 
 
 
 
 
President & CEO
Residence Address
 
Title




-9-